                                   UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF ALABAMA
                                           SOUTHERN DIVISION

IN RE:                                                                    CASE NO: 16-03249-TOM13
         KRISTINA ILENE BISHOP

         Debtor.

                                        TRUSTEE'S MOTION TO DISMISS

         COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and moves this Honorable Court to

dismiss the Debtor's case. As grounds therefore, the Trustee shows the following:

         1.        The Trustee files this motion pursuant to 11 U.S.C. § 1307(c).

         2.        There has been a material default by the Debtor with respect to a term of the confirmed plan.

         3.        The Debtor is not making plan payments as required by the Confirmation Order.

         WHEREFORE, the Trustee moves this Honorable Court to dismiss this case. The Trustee requests such

other relief as the Court deems appropriate.

                                                            /s/ Bradford W. Caraway
                                                           Bradford W. Caraway
                                                           Chapter 13 Standing Trustee
                                                           P.O. Box 10848
                                                           Birmingham, AL 35202
                                                           (205) 323-4631


                                                 Certificate of Service

         I hereby certify that a correct copy of the foregoing motion has been forwarded by email or U.S. mail, to
the following on this the 18th day of October, 2018:

KRISTINA ILENE BISHOP

ADAMS LAW, P.C.
                                                             /s/ Bradford W. Caraway
                                                             TRUSTEE




KRISTINA ILENE BISHOP
2057 EDITH AVENUE
BIRMINGHAM, AL 35214


   Case 16-03249-TOM13               Doc 66      Filed 10/18/18 Entered 10/18/18 14:30:42               Desc
                                                     Page 1 of 1
